Friedmann, J.
(concurring in part and dissenting in part).
Although I agree with my colleagues in the majority that the indictment sufficiently alleges that the appellant was a member of a “criminal enterprise” (Penal Law § 460.10 [3]), I disagree with their conclusion that it sufficiently alleged that the appellant participated in a “pattern of criminal activity” (Penal Law § 460.10 [4]). Therefore, I would modify the judgment by reversing the appellant’s conviction of enterprise corruption and dismissing that count of the indictment.
In order to satisfy the statutory definition of a “pattern of criminal activity,” a defendant’s conduct must “constituí [e] three or more criminal acts that,” inter alia, “are neither isolated incidents, nor so closely related and connected in point of time or circumstance of commission as to constitute a criminal offense or criminal transaction, as those terms are defined in [CPL 40.10]” (Penal Law § 460.10 [4] [b]). In relevant part, CPL 40.10 defines a “criminal transaction” as conduct “which *93establishes at least one offense, and which is comprised of two or more or a group of acts” which are “so closely related in criminal purpose or objective as to constitute elements or integral parts of a single criminal venture” (CPL 40.10 [2] [b]).
In this case, the indictment charged the appellant, and others, with, among other things, one count of enterprise corruption in connection with his participation in the Conigliaro Gambling Organization. With respect to the required “pattern of criminal activity,” the indictment alleged that the appellant engaged in some 40 pattern acts. Of these 40 pattern acts, the first was the commission of the crime of conspiracy in the fifth degree (Penal Law § 105.05 [1]), 38 of the pattern acts were instances of promoting gambling in the first degree (Penal Law § 225.10 [1]), and there was one instance of possession of gambling records in the first degree (Penal Law § 225.20 [1]).
In my opinion, the acts alleged in the indictment were so closely related in criminal purpose or objective as to constitute integral parts of a single criminal venture (see, People v Nappo, 261 AD2d 558, revd on other grounds 94 NY2d 564; see also, People v Abhamonte, 43 NY2d 74, 84; People v Helmsley, 170 AD2d 209; CPL 40.10 [b]). Here “[t]he criminal transaction was a single persisting criminal enterprise [to acquire money through the operation of an unlawful sports betting and policy gambling enterprise]” (People v Abhamonte, supra, at 84). This Court’s decision in People v Nappo (supra) is instructive.
In Nappo, the defendants were charged with enterprise corruption in connection with a scheme to evade taxes by importing motor fuel from New Jersey to New York without paying taxes as required by the New York Tax Law. To this end, and solely for that reason, they formed and operated “Eagle Oil” to purchase the oil. The indictment further alleged that they had participated in some 234 “pattern acts” of criminal activity, all in some way related to their attempt to evade motor fuel taxes in violation of the New York Tax Law. In affirming that portion of the County Court’s order which dismissed the count of the indictment charging the defendants with enterprise corruption, this Court stated, inter alia, that “the Grand Jury evidence was insufficient to establish that the respondents had engaged in a pattern of criminal activity as defined by the enterprise corruption statute” (People v Nappo, supra, at 559; see also, People v Helmsley, supra [defendant’s conduct constituted a single criminal venture to renovate and decorate her homes, partially at the expense of the taxpayers, by falsely claiming personal expenses as business expenses]).
*94I agree that the defendant’s remaining contentions are without merit.
Feuerstein, J. P., and Crane, JJ., concur with Goldstein, J.; Friedmann, J., concurs in part and dissents in part in a separate opinion.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).